Citation Nr: 0209832	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.
		

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
disability rating.

In October 1997, the Board issued a decision denying an 
increased rating for the veteran's disability.  By order 
dated January 1999, the United States Court of Appeals for 
Veterans Claims granted a joint motion vacating the decision 
and remanding it to the Board.  The Board subsequently 
remanded the matter to the RO in August 1999, and then again 
in August 2001, for additional development.  


FINDINGS OF FACT

1.  In accordance with the provisions of the Veterans Claims 
Assistance Act of 2000, all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
requested or obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  For the period of February 17, 1995, to January 21, 1997, 
the evidence reflects that the veteran's post-traumatic 
stress disorder rendered him demonstrably unable to obtain or 
retain employment.

3.  Since January 22, 1997, the veteran's service-connected 
post-traumatic stress disorder has been manifested by 
symptomatology including depression, anxiety, intrusive 
thoughts, flashbacks, nightmares, insomnia, irritability and 
occasional suicidal ideation, resulting in no more than 
considerable industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
post-traumatic stress disorder from February 17, 1995, to 
January 21, 1997, have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, including § 4.132, Diagnostic Code 9411 
(1996); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder since January 22, 1997, 
have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including § 4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  These disability ratings evaluate the body 
as a whole under the ordinary conditions of daily life, 
including employment.  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  
38 C.F.R. § 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for a higher rating.  
38 C.F.R. § 4.7 (2002).

The veteran disagreed with the original rating assigned after 
the award of service connection, and as such, the severity of 
the disability is to be considered during the entire period 
from the initial assignment to the present, as well as the 
applicability of staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  As the claim was pending when the 
regulations pertaining to psychiatric disabilities were 
revised, he is also entitled to consideration of his claim 
under the version of the law most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The RO also 
determined that the claim was received on February 17, 1995, 
and that was the effective date for the award of a 30 percent 
rating. The Board will therefore address whether he was 
entitled to a disability rating in excess of 30 percent from 
that date.  

The veteran's post-traumatic stress disorder (PTSD) is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (DC) 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders, effective November 
7, 1996.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
(The Board accordingly notes that given this effective date, 
only the old rating criteria are applicable to the veteran's 
claim from February 17, 1995, until November 7, 1996.)  In 
addition to the modified rating criteria, the amendment 
provided that diagnoses and classification of mental 
disorders be in accordance with the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  See 38 C.F.R. §§ 4.125-
4.130 (2002).  Overall, the Board finds that the old rating 
criteria are more favorable to the claim, and that staged 
ratings are required in this case to properly evaluate the 
level of disability.

Under the old rating criteria, a 100 percent rating for PTSD 
is for assignment if the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 
(1996).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3 (2002).  In this case, the record 
indicates that the veteran has worked somewhat regularly 
since his discharge, but has held, by his count, 
approximately 15 different positions.  At the time he filed 
his claim for PTSD on February 17, 1995, he indicated that he 
was unemployed.  A February 1995 VA treatment report also 
confirmed a PTSD diagnosis.  The record indicates that the 
veteran continued to assert unemployment in relation to his 
PTSD until his attendance at a January 22, 1997, VA 
examination, where he stated that he had been employed for 
the past five months.  There is no evidence to the contrary 
(indicia of employment) in the record for this period of 
time.  The Board therefore finds that the veteran is entitled 
to a rating of 100 percent for the period of February 17, 
1995, to January 21, 1997.  (The Board recognizes that the 
veteran stated that he was working for five months prior to 
this VA examination, but without evidence of an official 
employment start date, and affording all reasonable doubt in 
his favor, it will extend the 100 percent rating until the 
day prior to receipt of notice of this employment.)
The evidence in the record since the January 22, 1997, VA 
examination indicates that the veteran has been able to 
obtain and retain employment since that date, although he has 
expressed concerns about and dissatisfaction with his work 
and supervisors, as well as related PTSD symptoms at work 
including a lack of concentration and irritability.  
Accordingly, a 100 percent rating since January 22, 1997, 
under the old criteria based on an inability to obtain or 
retain employment is not for application.  The Board will, 
however, consider whether the veteran's PTSD symptomatology 
merits an increase above 30 percent under other available 
criteria.

Under the old rating criteria, a 50 percent award is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is for application where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  In addition to the employment issue, a 
100 percent rating is also available where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
or where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy, resulting in profound 
retreat from mature behavior.  38 C.F.R. § 4.132, DC 9411 
(1996).

VA General Counsel has issued a precedent opinion concluding 
that the term "considerable," the criterion for a 50 
percent evaluation, is to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 2002).  Further, words such as "severe," (as 
used in the criteria for a 70 percent evaluation here) 
"moderate" and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2002).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002); 30 C.F.R. §§ 4.2, 
4.6 (2002).

In this case, the Board holds that a 50 percent evaluation, 
and no more, is warranted under the old criteria for the 
veteran's documented PTSD symptomatology since January 22, 
1997.  In doing so, the Board finds that the veteran's PTSD 
symptoms more nearly approximate considerable impairment in 
the ability to establish relationships with people, as well 
as considerable industrial impairment.  See 38 C.F.R. § 4.7 
(2002).  A 70 percent rating for severe impairment, or 100 
percent for total isolation from the community or totally 
incapacitating psychoneurotic symptoms, are simply not 
supported by such findings in the evidence of record.

Regarding personal relationships, the record indicates that 
after returning from Vietnam, the veteran remained married to 
his first wife until their divorce in 1987.  The couple also 
raised two children, with which the veteran states he has 
minimal contact.  The veteran married again in 1994 and is 
still married, although the veteran cites problems in the 
marriage.  He has also reported that he finds it difficult to 
make friends and does not have many close friends.  He has 
stated at varying times that he can only relate to his wife, 
to one of his brothers, or to one of his sisters.  He has 
expressed a preference to be alone, and anxiety at being in 
crowds.  The Board also notes, however, that he has been able 
to work full-time among colleagues since at least January 
1997, and that he attends VA group sessions with other 
veterans in addition to attending regular individual 
counseling sessions.

Regarding other clinical findings, the Board notes that the 
veteran's symptoms mainly include depression, anxiety, 
intrusive thoughts, flashbacks, nightmares, insomnia, 
irritability and occasional suicidal ideation (including one 
attempt that was aborted with the intervention of a 
neighbor).  The veteran has also noted hypervigilance and a 
hyperstartle response, as well as a need to count things.  
The Board notes that since January 22, 1997, these symptoms 
have either remained relatively consistent or have improved 
with regular counseling and medication, and that the veteran 
has remained married and employed despite his PTSD symptoms.  

Further, the evidence shows that since January 22, 1997, the 
veteran has been assigned GAF scores of between 45 and 75.  
Of the 11 scores found, one was 45, seven scores were at 55, 
one was 55 to 60 with a comment that the veteran's 
functioning is normally higher (65) but for suicidal 
thoughts, one was 65 and one was 75.  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
41-50 contemplates serious symptoms or any serious impairment 
in social, occupational or school functioning.  A score of 
51-60 contemplates moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  A score of 
61-70 contemplates some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71-80 indicates transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational or school 
functioning.  See DSM-IV at 44-47.  Here, the clear majority 
of the GAF scores are in at least the 51 to 60 range, 
representing moderate symptoms or moderate work and social 
difficulty, further supporting a 50 percent rating for 
considerable industrial impairment under the old criteria.

Finally, the Board notes that a higher evaluation from 
January 22, 1997, is not available under the new criteria for 
a 70 or 100 percent rating under 38 C.F.R. § 4.130, DC 9411 
(2002).  Regarding a 70 percent rating, the Board notes that 
some of the listed symptoms have been found, including 
occasional suicidal thoughts and an aborted attempt, as well 
as depression and some inability to maintain effective 
relationships.  The Board finds no evidence in the record, 
however, of the veteran's counting habit interfering with his 
routine activities, or of intermittent illogical, obscure or 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, or complete inability to 
establish and maintain effective relationships.  The Board 
notes the January 1997 examiner's comment that the veteran 
could not cope with stress in an effective manner, but 
observes that the examiner stated that he reached this 
conclusion based upon invalid testing results likely caused 
by the veteran's apparent need to overstate his symptoms 
because of a desire to obtain a higher disability rating.  As 
such, the Board finds that the veteran's overall disability 
picture more nearly approximates a rating at 50 percent even 
under the new criteria per 38 C.F.R. § 4.7.  This is even 
more apparent for the 100 percent tier, as there is no 
evidence in the record for most of the listed symptoms, with 
the exception of some impaired memory function and occasional 
(not found to be persistent) suicidal ideation and an 
expressed desire to harm others.  

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the newly assigned 50 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased initial evaluation of 100 percent 
for post-traumatic stress disorder for the period of February 
17, 1995, to January 21, 1997, is granted.

Entitlement to an increased evaluation of 50 percent for 
post-traumatic stress disorder from January 22, 1997, is 
granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

